Case 1:18-cv-10225-MLW Document 355-2 Filed 08/16/19 Page 1 of 3




            EXHIBIT 2
           Case 1:18-cv-10225-MLW Document 355-2 Filed 08/16/19 Page 2 of 3
                                0                                            E~ement and Removal.Operations
                                                                             Boston Field Office

                                                                             U.S. Department of Homeland Security
                                                                             I 000 District Avenue
                                                                             Burlington, MA 01803


                                                                             U.S. Immigration
                                                                             and Customs
                                                                             Enforcement
\




    c/o Plymouth County Correctional Facility
    26 Long Pond Road
    Plymouth, MA 02360
                                    Decision to Continue Detention

    This letter is to inform you that your custody status has been reviewed and it has been determined as a
    matter of administrative discretion that you will not be released from the custody of U.S. Immigration and
    Customs Enforcement (ICE) at this time. This decision has been made based on a review of your file
    and/or your personal interview and consideration of any information you submitted to ICE's reviewing
    officials.

    You are a native and citizen of Guinea-Bissau who entered the United States through New York, NY on
    December 9, 2002, as a non-immigrant.

    You are subject to a Final Order of Removal issued on October 18, 2007.

    Upon review of the facts of your case, including your criminal conviction for Assault and Battery, I have
    determined that you would pose a threat to the community if you were to be released from ICE custody.

    Based upon the above in the exercise of administrative discretion, you will remain in ICE custody
    pending your removal from the United States. You are advised that you must demonstrate that you are
    making reasonable efforts to comply with the order of removal and that you are cooperating with ICE's
    efforts to remove you by taking whatever actions ICE requests to affect your removal. You are also
    advised that any willful failure or refusal on your part to make timely application in good faith for travel
    or other documents necessary for your departure, or any conspiracy or actions to prevent your removal or
    obstruct the issuance of a travel document, may subject you to criminal prosecution under 8 USC Section
    1253(a).

    You were granted a stay of removal by the United States Court of Appeals for the First Circuit.
    Jurisdiction of your case will remain with ICE Enforcement and Removal Operations Boston Field
    Office, 1000 · rict venue, Burlington, MA 01803, while the stay ofremoval rem~ins active.


                                                                      r;;l-'-t-Yj
                                                                      Date




                                                                             . www.ice.gov
        Case 1:18-cv-10225-MLW Document 355-2 Filed 08/16/19 Page 3 of 3
                          0
Notice to Alien of File Custody Review

Page2

                                         PROOF OF SERVICE

(1)     Personal Service (Officer to·complete both (a) and (b) below.) -

        (a)    I _'72--                              ·.-.u.....____   ___,~~-t'-L~ ~"' ~k~w
                           Nam             Officer                                                Title   ·
certify that I serve                                                                                with a copy of
                                                N atne of detainee
                                                            on 2 !{; ) l'1I            , at \ \   q'\ "-'-
                               Institutio11.                       Date                               Time

        (b)    I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,
                                                               Name of Official
- - - - - - - - - - - - - ~ a t _ _ _ _ _ _- - - ' - - - - - - - - - - - - - ~ on
         Title                                Institution
_ _ _ _ _ _ _ _ with a copy of this document.
       Date

                                                     OR

(2)     Service by certified mail, return receipt. (Attach copy of receipt)

                 I _ _ _ _ _ _____,___ _ _ _ _ __ , - - - - - - - - - - - - - ~ certify
                             Name ofICE Officer                            Title
that I served - - - - - - - - - - - - - - -and the custodian - - - - - - - - - ~
                   Name of detainee                               Naine of Official
with a copy of this document by certified mail a t - - - - - - - - - - - ~ - - on _ _ __
                                                      Institution                 Date




                                                                       Date:   1..} ~ It 6\



( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
